DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11456212.
Claims 2-6 & 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11456212 in view of Zhang et al (US 9530691) and further in view of Russell et al (US 20100029071 see rejection below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 9530691) in view of Russell et al. (US 20100029071).
Regarding claim 1, Zhang discloses that a semiconductor device, comprising:
a plurality of conductive structures  (Mx feature) formed in a first dielectric layer, top surfaces of the plurality of the conductive structures and a top surface of the first dielectric layer being co-planar (Fig. 3);
a conductive cap layer 410a selectively positioned over the conductive structures and the first dielectric layer 1 ULK  with a top surface and sidewalls;
a second dielectric layer 1120 selectively positioned over the first dielectric layer 1 ULK and disposed between the sidewalls of the conductive cap layer 910a so that the sidewalls of the conductive cap layer are surrounded by the second dielectric layer 1120 and the top surface of the conductive cap layer is uncovered by the second dielectric layer (Fig. 11);
a third dielectric layer 1310 selectively positioned over the second dielectric layer 1120;
a fourth dielectric layer 2nd ULK arranged over the plurality of conductive structures Mx feature; and
an interconnect structure MX+1 & MX formed in the fourth dielectric layer 2nd ULK, the interconnect structure including a trench structure Mx and a via structure that is positioned below the trench structure and connected to the trench structure, the via Mx structure having a first portion positioned over sidewalls of the first portion being surrounded by the third dielectric layer 1310, and a second portion disposed over the first portion and the third dielectric layer.
Zhang fails to teach a third dielectric layer selectively positioned over the second dielectric layer and disposed between the sidewalls of the conductive cap layer so that the top surface of the conductive cap layer is lower than a top surface of the third dielectric layer and uncovered by the third dielectric layer; and the fourth dielectric layer arranged over the plurality of conductive structures feature and the third dielectric layer and the via Mx structure having a first portion positioned over the conductive cap layer.
However, Russel suggests that  leaving conductive cap 270 and forming third dielectric layer that is positioned over the second dielectric layer and disposed between the sidewalls of the conductive cap layer so that the top surface of the conductive cap layer is lower than a top surface of the third dielectric layer and uncovered by the third dielectric layer (Fig. 3D).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Zhang with a third dielectric layer selectively positioned over the second dielectric layer and disposed between the sidewalls of the conductive cap layer so that the top surface of the conductive cap layer is lower than a top surface of the third dielectric layer and uncovered by the third dielectric layer as taught by Russel in order to reduces electromigration and provides an improve margin for line-to-line breakdown and electrical leakage performance (para. 0019) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
The combination of Zhang & Russel disclose that the fourth dielectric layer arranged over the plurality of conductive structures feature and the third dielectric layer and the via structure having a first portion positioned over the conductive cap layer.
Reclaim 2, Zhang & Russel disclose that the second portion of the via structure is disposed between the trench structure and the first portion of the via structure, and has a larger critical dimension than the first portion of the via structure so as to reduce a via resistance of the via structure (Zhang in view of Russel).
Reclaim 3, Zhang & Russel disclose that the first portion of the via structure is electrically coupled to the one of the plurality of conductive structures (Zhang in view of Russel).
Reclaim 4, Zhang & Russel disclose that the conductive cap layer comprises at least one of ruthenium, tungsten, nickel, or cobalt (Zhang in view of Russel, Russel para. 0034, note: Ru or Zhang’s Cobalt).
Reclaim 5, Zhang & Russel disclose that a height of the second dielectric layer is at least twice as great as a height of the third dielectric layer (Zhang Fig. 11).
Reclaim 6, Zhang & Russel disclose that the third dielectric layer is made of metal-containing dielectric material (Russel, Fig. 3D).
Regarding claim 7, Zhang & Russel disclose that a semiconductor device, comprising:
a first conductive structure MX Feature formed in a first dielectric layer, the first conductive structure extending into the first dielectric layer from a top surface of the first dielectric layer;
a conductive cap layer 910a or 276 selectively disposed over the first conductive structure and the first dielectric layer 1120 with a top surface and sidewalls;
a dielectric stack 1310, 2nd ULK selectively disposed over the first dielectric layer 1120 (Zhang, Fig. 14) and arranged between the sidewalls of the conductive cap layer 276, the sidewalls of the conductive cap layer being surrounded by the dielectric stack (Zhang in view of Russel’s at least 272), a top surface of the dielectric stack being higher than the top surface of the conductive cap layer, the top surface of the conductive cap layer being uncovered by the dielectric stack (Russel’s Fig. 3D or Zhang’s Fig. 7); and 
a second conductive structure formed over the first conductive structure, the second conductive structure having a trench portion and a via portion Mx that is positioned below and coupled to the trench potion, the via portion including a first portion positioned over the conductive cap layer (Zhang in view of Russel) and sidewalls of the first portion being surrounded by the dielectric stack, and a second portion disposed over the first portion and the dielectric stack, the second portion of the second conductive structure having a larger critical dimension Mx+1 than the first portion of the second conductive structure so as to reduce a resistance of the second conductive structure (Zhang, Fig. 14). 
Reclaim 8, Zhang & Russel disclose that the dielectric stack comprises a second dielectric layer disposed over the first dielectric layer, and a third dielectric layer positioned over the second dielectric layer (Zhang in view of Russel).
Reclaim 9, Zhang & Russel disclose that a height of the second dielectric layer is at least twice as great as a height of the third dielectric layer (Zhang in view of Russel).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899